Citation Nr: 1439526	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-31 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total disability rating due to surgery for service-connected prostate cancer requiring convalescence.  

3.  Entitlement to an increased disability rating in excess of 50 percent for anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an October 2011decision of the RO in Newark, New Jersey.  

The Veteran testified at a July 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In the December 2009 RO decision on appeal, the RO also granted entitlement to service connection for anxiety disorder and assigned a 30 percent disability rating.  A subsequent July 2012 RO decision increased the assigned disability rating for anxiety disorder to 50 percent.  The Veteran submitted a statement in September 2012 expressing disagreement with the percentage rating assigned.  The Board has, therefore, construed his statement as a notice of disagreement (NOD) with the July 2012 RO decision seeking an increased disability rating for his service-connected anxiety disorder.  38 C.F.R. § 20.201 (2013).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§  19.26, 19.29 (2013).  Although this issue was not certified for appeal by the RO, the Board will address it for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued.  Therefore, the issue of entitlement to an increased disability rating in excess of 50 percent for anxiety disorder, not otherwise specified, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed.  

2.  At the July 2014 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative clarified that he was no longer seeking entitlement to a temporary total disability rating due to surgery for service-connected prostate cancer requiring convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2013).  

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to a temporary total disability rating due to surgery for service-connected prostate cancer requiring convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Proper notice regarding his service connection claim was provided by way of a February 2009 letter sent to the Veteran.  

Regarding the duty to assist, the Veteran's DD Form 214, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Board notes that the Veteran's service treatment records are not available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  Although not indicated explicitly by the RO, the Veteran submitted statements reporting that his service records were destroyed in the fire that occurred at the National Personnel Records Center (NPRC) in July 1973.  In any case, the RO issued a December 2009 Formal Finding of Unavailability which detailed the efforts that had been made to obtain the Veteran's service treatment records.  
The Veteran was advised of his missing service treatment records in February 2009.  In May 2009, the RO notified the Veteran regarding alternative forms of evidence to submit in lieu of his missing service treatment records.  The Board finds no indication that other available, outstanding service treatment records exist and that any additional efforts to obtain the missing records would be futile.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim.  

The Veteran was afforded relevant VA examinations in March 2009 and January 2012 which addressed the nature and likely etiology of the claimed disability.  The examination reports and resulting medical opinions are adequate because each examination was performed by a medical professional based on review of claims file and the Veteran's medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required.  


II.  Service Connection - PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In particular, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.125(a) (2013).  

As discussed below, a preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of PTSD which complies with the DSM-IV, such that service connected for PTSD is not warranted.  

The Veteran was first afforded a VA psychiatric examination for PTSD in March 2009.  The examiner completed a review of the claims folder, obtained a history from the Veteran, and conducted a thorough psychiatric examination.  The Veteran reported a prior diagnosis of PTSD by a private physician; however, the examiner ultimately concluded that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD.  Specifically, the examiner found that he did not meet the criteria for impaired sleep and arousal symptoms; rather, the examiner diagnosed anxiety disorder, not otherwise specified, "which appears to be a direct result of his military experience."  

A June 2009 statement from a private psychologist, Z.S., reports that the Veteran received treatment from approximately April to September 1975, but he could not recall the specific details of the Veteran's history, course of treatment, or additional clinical information, and he noted that relevant records had been destroyed.  

A June 2009 statement from another private psychologist, R.H., reports intermittent treatment of the Veteran since December 2005.  He notes the Veteran's "underlying" PTSD, which was attributed to the Veteran's stress from financial responsibility and his negative self-image due to his upbringing.  

A July 2009 statement from a private psychologist, D.R., reported that the Veteran was involved in family therapy from approximately April 1994 to June 1999, but records of such treatment no longer existed.  

Also of record are private treatment records of blended family therapy with a private psychologist, D.D., from May 1995 to April 1996; however, these records do not include a diagnosis of PTSD.  

The most recent private opinion, obtained in September 2011 from psychologist R.H., diagnosed the Veteran with chronic, severe PTSD.  The Veteran reported that his mental health problems started during service when another soldier shot his boot while under the influence of drugs and the Veteran responded by pointing an empty gun at the other soldier, and as a result, both soldiers were sent home from service.  The psychologist noted that this could be the point where the Veteran's emotional conditions began; the Veteran identified it as the turning point in a spiral of problems lasting for over 40 years.  

VA treatment records from May 2009 to November 2011 contain several noted impressions of PTSD, but these appear to be based upon medical history provided by the Veteran.  Notably, PTSD screens in February 2010 and November 2011 were both negative.  

The Veteran was most recently afforded a VA PTSD examination in January 2012.  This examination was specifically requested to reconcile the conflicting evidence, discussed in detail above, regarding whether or not the Veteran had a diagnosis of PTSD.  The examiner reviewed the claims file, including the conflicting private medical evidence, and VA treatment records, obtained a history from the Veteran, and completed a thorough psychiatric examination.  Upon questioning regarding the private report of psychologist D.H., the Veteran acknowledged that he actually did not have any intrusive recollections directly related to his Vietnam service, and the examiner noted that he did not experience the level of increased arousal responses required for a PTSD diagnosis.  The Veteran presumed these symptoms were emphasized to support his claim, and the examiner noted he did not appear to be trying to be deceptive about his diagnosis or symptoms.  Ultimately, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD; rather, the results of her examination were consistent with a diagnosis of generalized anxiety disorder related to the Veteran's combat service in Vietnam and secondary to his service-connected prostate cancer.  

The Board has the duty to assess the competency, credibility, and probative weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board, having considered the medical evidence discussed above, affords the greatest probative weight to the March 2009 and January 2012 VA medical opinions.  Although the Board may not ignore medical opinion evidence, greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The VA examiners opinions were based upon review of the claims file and the Veteran's reported medical history, including regarding his in-service combat stressor events in service.  Moreover, the examiners provided clear rationales and discussed the facts which supported their opinions.  Thus, the examiners' opinions are adequate for adjudication purposes and entitled to be given significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Regarding the conflicting evidence discussed above, the June 2009 statement from psychologist R.H. noted "underlying" PTSD; however, this was, significantly, attributed to the Veteran's stress from financial responsibility and his negative self-image due to his upbringing.  Moreover, there was no indication that such a diagnosis was made according to the DSM-IV criteria, as required for service connection.  38 C.F.R. § 4.125(a).  

VA treatment records note impressions of PTSD, but these appear to be based upon a reported personal medical history provided by the Veteran.  As discussed below, he is not competent to diagnose PTSD; therefore, these noted impressions are of limited probative value.  Moreover, they are contradicted by contemporaneous negative PTSD screens.  

Finally, the September 2011 private opinion of psychologist R.H. diagnoses service-connected PTSD; however, there is no indication that such a diagnosis is based upon the DSM-IV.  38 C.F.R. § 4.125(a).  Moreover, the examiner noted that the stressor event related by the Veteran "could" be the starting point of his emotional problems.  Such a statement indicates speculation on the part of the examiner, which reduces the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, there is no indication that the private examination involved a complete review of the medical record and claims file; rather it appears to have been based largely on the Veteran's reported complaints and medical history for the purpose of obtaining a positive medical opinion.  Additionally, in the subsequent January 2012 VA examination, the Veteran reported that his symptoms were not as severe as reported in the September 2011 examination, which further limits the probative value of the private psychologist.  

In contrast, the March 2009 and January 2012 VA opinions were based on a review of the entire record, were accompanied by sound rationale, and the January 2012 opinion specifically reconciled the conflicting September 2011 private opinion of psychologist R.H.  As such, the Board finds that the March 2009 and January 2012 VA opinions are entitled to greater probative weight.  See Prejean, 13 Vet. App. at 448-49 (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion); see also Nieves-Rodriguez, supra (holding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  

The Veteran's own lay assertions that he has PTSD due to events in service are afforded limited probative value in the absence of a showing that the Veteran has the expertise to render opinions about complex psychiatric matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to a psychiatric diagnosis of PTSD in accordance with DSM-IV, the Board finds this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran's lay statements are not competent evidence of a current diagnosis of PTSD.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed PTSD disability, service connection for PTSD cannot be awarded.  See id.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  Accordingly, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Temporary Total Evaluation

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the July 2014 Board videoconference hearing, the Veteran withdrew his appeal of entitlement to a temporary total disability rating due to surgery for service-connected prostate cancer requiring convalescence.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the appeal of entitlement to a temporary total disability rating due to surgery for service-connected prostate cancer requiring convalescence, and it is dismissed.  


ORDER

Service connection for PTSD is denied.  

The claim of entitlement to a temporary total disability rating due to surgery for service-connected prostate cancer requiring convalescence is dismissed.  


REMAND

As noted in the introduction above, a December 2009 RO decision granted entitlement to service connection for anxiety disorder, initially rated as 30 percent disabling, and a subsequent July 2010 RO decision increased the assigned disability rating for anxiety disorder to 50 percent.  The Veteran submitted a September 2012 statement which expressing disagreement with the percentage rating assigned, and the Board has construed his statement as a notice of disagreement (NOD) with the July 2012 RO decision seeking an increased disability rating for his service-connected anxiety disorder.  38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§  19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to an increased disability rating in excess of 50 percent for anxiety disorder, not otherwise specified.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2013).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


